Citation Nr: 0618694	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Paul Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 until 
October 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manchester, New Hampshire.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  After his 
appeal was certified to the Board in February 2005, the 
veteran submitted a statement in support of his claim, which 
was received by the Board in June 2005 that described his 
employment status.  The RO has not considered such evidence 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As indicated in a May 2006 communication, the 
veteran chose not to waive initial consideration by the RO.  
As such, the Board does not presently have jurisdiction to 
consider the appeal.



Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, 
considering the evidence submitted by the 
veteran in June 2005, as well as any 
additional evidence not considered at the 
time of the most recent supplemental 
statement of the case in December 2004.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



